Citation Nr: 1745484	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  12-27 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for hepatitis C. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran appeared at a hearing before a Veterans Law Judge in October 2013.  A transcript of the hearing is of record.  

This matter was previously before the Board in March 2015, where it was remanded for additional development.  It has since been returned to the Board for appellate review. 


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for entitlement to service connection for hepatitis C.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

In a statement dated November 15, 2016, the Veteran withdrew his appeal as to the issue of entitlement to service connection for hepatitis C.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn by a veteran or his or her authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

Thus, there remains no allegation of error of fact or law for the Board to address with respect to this issue.  Accordingly, the Board does not have jurisdiction over the issue, and dismissal is warranted.


ORDER

The appeal as to the issue of entitlement to service connection for hepatitis C is dismissed.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


